DETAILED ACTION
This Action is in consideration of the Applicant’s response on July 6, 2021.  Claims 1 – 11, 12, 19, and 23 are amended by the Applicant.  Claims 12 – 22 and 24 are withdrawn due to being directed to a non-elected invention.  Claims 1 – 11 and 23, where Claims 1 and 23 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 8, 2021 was filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
	Applicant's arguments filed July 6, 2021 have been fully considered but they are moot based on the new grounds of rejection as stated below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 

Claims 1 – 9 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
1.	Regarding Claims 1 – 8 and 23, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  While the specification discloses the adjusting of the intensity value of a portion of the subset of point data corresponding to a human object [See PGPub. 2021/0409379; Para. 0700], the specification does not disclose of adjusting a depth value of a portion of the subset of point data corresponding to a human object as claimed.  
	Furthermore, the review the specification also fails to disclose the subject matter of adjusting the coordinate values (e.g., z-plane data as described in Fig. 18) to generate the claimed privacy protected data.  The term “depth value” was only introduced in the claim amendments filed on July 6, 2021 and was not part of the originally filed specification on December 10, 2020; the amended claims, not the originally filed claims, were published.  Therefore, the adjusting of the depth value of a portion of the first subset of point data to generate privacy protected data is considered new matter.
	For claim interpretation, the claimed depth value is unspecified or explained in the specification.  However, it may be considered to be a coordinate, color, or distance 
2.	Regarding Claim 6, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  While the specification discloses the changing of the intensity value of a portion of the subset of point data to a predetermined value [See PGPub. 2021/0409379; Para. 0700], the specification does not disclose of adjusting the depth value to a predetermined value. The specification discloses the modifying of a pixel value to any value, not a predetermined value [See PGPub. 2021/0409379; Para. 0701].  Additionally, the specification does not disclose that both the depth value and the intensity value are adjusted to the same predetermined value.
3.	Regarding Claim 7, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  While the specification discloses the changing of the intensity value of a portion of the subset of point data to a predetermined value and changing the pixel value to any value [See PGPub. 2021/0409379; Para. 0700-701], the specification does not disclose of adjusting the intensity value to a randomly determined value.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 6, 8 – 11 and 23 are rejected under 35 U.S.C. 102(a)(2) as anticipated by PGPub. 2019/0138748 (hereinafter “Long”) or, in the alternative, under 35 U.S.C. 103 as obvious over Long, in view of PGPub. 2021/0124959 (hereinafter “Kuenhnle”).
4.	Regarding Claims 1 and 23, Long discloses a computer-readable non-transient storage medium storing instructions, the instructions when executed by a processor in a first device cause the processor [Figs. 1 and 8; Para. 0072-73] to perform:
a method for sharing sensor data of a first device with a second device [Abstract; Figs. 1 and 4; transmit camera data from a first device to a remote device], comprising:

wherein the set of point data includes a first subset of point data corresponding to a human object [Fig. 4; Para. 0031, 0052; device can detect if a person is within the obtained images], and wherein each of point data includes a depth value and an intensity value [Fig. 2 and 7; Para. 0023, 0070; CMOS active pixel sensor; background or black pixels replace the heads of the people in the images; background pixels change the color parameter, such as depth; black pixels change the intensity value for the pixel];
converting, by the controller, a portion of the first subset of point data to a privacy protected data by adjusting at least one of the depth value and the intensity value [Fig. 2, 4, and 7; Para. 0053, 0070; remove personally identifiable data; background or black pixels replace the heads of the people in the images; background pixels change the color parameter, such as depth; black pixels change the intensity value for the pixel];
generating, by the controller, a sharing data including the privacy protected data [Fig. 2, 4, and 7; Para. 0053, 0070; e.g., faces of the people in the image are blurred or masked]; and
transmitting, by the controller, the sharing data to the second device [Fig. 4; Para. 0054; images with the personally identifiable data removed is transmitted to a remote system].
In the alternative the Applicant opines that Long does not disclose that each point data includes a depth value and an intensity value, the Office refers to Kuenhnle.

5.	Regarding Claim 2, Long, or alternatively, Long, in view of Kuenhnle, discloses all the limitations of Claim 1 above.  Long further discloses of:
detecting, by the controller, the portion of the first subset of point data, wherein the portion of the first subset is corresponding to a face of the human object [Fig. 2, 4, and 7; Para. 0053, 0070; e.g., faces of the people in the image are blurred or masked].
6.	Regarding Claim 4, Long, or alternatively, Long, in view of Kuenhnle, discloses all the limitations of Claim 1 above.  Long further discloses that the at least one of the sensors is located on the first device [Fig. 1; Para. 0023]. 
7.	Regarding Claim 5, Long, or alternatively, Long, in view of Kuenhnle, discloses all the limitations of Claim 1 above.  Long further discloses that the at least one of the sensors is located on a third device [Fig. 3; Para. 0043; camera device with image sensor (third device) coupled to computing device]. 

8.	Regarding Claim 6, Long, or alternatively, Long, in view of Kuenhnle, discloses all the limitations of Claim 1 above.  Long further discloses that the conversion of the portion of the first subset of point data is performed by changing the depth value and the intensity value to predetermined value [Fig. 2 and 7; Para. 0023, 0070; background pixels (predetermined) change the color parameter, such as depth; black pixels (predetermined) change the intensity value for the pixel].
In the alternative the Applicant opines that Long does not disclose of changing the depth value and the intensity value to a predetermined value, the Office refers to Kuenhnle.
Kuenhnle discloses a system and method for recording vehicle occupants [Abstract].  Kuenhnle further discloses that different image areas can be obscured by adjusting certain imaging parameters, such as color depth and intensity values for the image data, to a predetermined value, such as to create a black pixel [Fig. 6B, 6F; Para. 0040-41, 0044, 0048].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to combine the teachings of Kuenhnle with Long since both systems record image data and obscure portions of the image data that shows a person.  The combination would enable Long to utilize various methods of obscuring the image data, such as changing the color depth and intensity values for the pixels within the image.  The motivation to do so is to utilize known methods of obscuring sections of a digital image for easier commercial compatibility (obvious to one skilled in the art).
Claim 8, Long, or alternatively, Long, in view of Kuenhnle, discloses all the limitations of Claim 1 above.  Long further discloses that the conversion of the portion of the first subset of point data is performed by changing depth values and intensity values of the portion of the first subset of point data excluding a center point of the first subset of point data [Figs. 2 and 7; Para. 0031, 0070; pixels of a person in the image is identified, where only the face is obscured (center point is within the torso of the body)].
In the alternative the Applicant opines that Long does not disclose of changing the depth value and the intensity value, the Office refers to Kuenhnle.
Kuenhnle discloses a system and method for recording vehicle occupants [Abstract].  Kuenhnle further discloses that different image areas can be obscured by adjusting certain imaging parameters, such as color depth and intensity values for the image data [Fig. 6B, 6F; Para. 0040-41, 0044, 0048].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to combine the teachings of Kuenhnle with Long since both systems record image data and obscure portions of the image data that shows a person.  The combination would enable Long to utilize various methods of obscuring the image data, such as changing the color depth and intensity values for the pixels within the image.  The motivation to do so is to utilize known methods of obscuring sections of a digital image for easier commercial compatibility (obvious to one skilled in the art).
10.	Regarding Claim 9, Long discloses of a method for sharing sensor data of a first device with a second device [Abstract; Figs. 1 and 4; transmit camera data from a first device to a remote device], comprising:
obtaining, by a controller of the first device, a set of point data from at least one of sensors [Figs. 1, 3, and 5; Para. 0023-27; device obtaining camera data, which can be images with a plurality of pixels (each image has a set of point data)], wherein the set of point data includes a first subset of point data corresponding to a human object [Fig. 4; Para. 0031, 0052; device can detect if a person is within the obtained images], and wherein each of point data includes a depth value and an intensity value [Fig. 2 and 7; Para. 0023, 0070; CMOS active pixel sensor; background or black pixels replace the heads of the people in the images; background pixels change the color parameter, such as depth; black pixels change the intensity value for the pixel];
converting, by the controller, the first subset of point data to a privacy protected data by excluding point data corresponding to a part of the human object from the first subset of point data, wherein the part of the human object is a part which can be used for identifying an identity of the human object [Fig. 2, 4, and 7; Para. 0053, 0070; remove personally identifiable data; background or black pixels replace the heads of the people in the images; background pixels change the color parameter, such as depth; black pixels change the intensity value for the pixel];
generating, by the controller, a sharing data including the privacy protected data [Fig. 2, 4, and 7; Para. 0053, 0070; e.g., faces of the people in the image are blurred or masked]; and
transmitting, by the controller, the sharing data to the second device [Fig. 4; Para. 0054; images with the personally identifiable data removed is transmitted to a remote system].

Kuenhnle discloses a system and method for recording vehicle occupants [Abstract].  Kuenhnle further discloses that different image areas can be obscured by adjusting certain imaging parameters, such as color depth and intensity values for the image data [Fig. 6B, 6F; Para. 0040-41, 0044, 0048].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to combine the teachings of Kuenhnle with Long since both systems record image data and obscure portions of the image data that shows a person.  The combination would enable Long to utilize various methods of obscuring the image data, such as changing the color depth and intensity values for the pixels within the image.  The motivation to do so is to utilize known methods of obscuring sections of a digital image for easier commercial compatibility (obvious to one skilled in the art).
11.	Regarding Claim 10, Long, or alternatively, Long, in view of Kuenhnle, discloses all the limitations of Claim 9 above.  Long further discloses that the at least one of the sensors is located on the first device [Fig. 1; Para. 0023]. 
12.	Regarding Claim 11, Long, or alternatively, Long, in view of Kuenhnle, discloses all the limitations of Claim 9 above.  Long further discloses that the at least one of the sensors is located on a third device [Fig. 3; Para. 0043; camera device with image sensor (third device) coupled to computing device]. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Long, in view of PGPub. 2017/0061155 (hereinafter “Gordon”), or alternatively, Long, in view of Kuenhnle and Gordon.
Claim 3, Long, or alternatively, Long, in view of Kuenhnle, discloses all the limitations of Claim 1 above.  Long, nor Kuenhnle, specifically discloses that the set of point data further includes a second subset of point data corresponding to a vehicle, and wherein the method comprises: converting, by the controller, a portion of the second subset of point data to the privacy protected data, wherein the portion of the second subset of point data is corresponding to an identification number of the vehicle. 
Gordon discloses a system and method for producing a masked portion of an image/video based on the sensitivity of that particular portion [Abstract; Fig 5].  Gordon further discloses that the system is used to recognize people and car license plates within the same image and masks both the face and license plates for the cars (second subset of point data comprises identification number of the vehicle) [Figs. 4A, 4B; Para. 0019, 0055, 0064].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to combine the teachings of Gordon with Long since both systems record image data and obscure portions of the image data that shows a person.  The combination would enable Long to other types of sensitive information that may be present in image data that may be present in other types of environments, such as at a street intersection.  The motivation to do so is to enlarge the commercial application of the Long system to external cameras (obvious to one skilled in the art).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Long, in view of Kuenhnle.
14.	Regarding Claim 7, Long, or alternatively, Long, in view of Kuenhnle, discloses all the limitations of Claim 1 above.  Long, however, does not specifically disclose that the conversion of the portion of the first subset of point data is performed by changing the depth value and the intensity value randomly determined value. 
Kuenhnle discloses a system and method for recording vehicle occupants [Abstract].  Kuenhnle further discloses that different image areas can be obscured by adjusting certain imaging parameters, such as color depth and intensity values for the image data, to randomly determined values [Fig. 6E; Para. 0040-41, 0047; random pixel colors].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to combine the teachings of Kuenhnle with Long since both .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/TAE K KIM/Primary Examiner, Art Unit 2496